Case 2:16-cv-05367-DSF-PLA Document 140 Filed 09/04/19 Page 1 of 4 Page ID #:1863




    1 Ekwan E. Rhow - State Bar No. 174604
         erhow@birdmarella.com
    2 Jeremy D. Matz - State Bar No. 199401
         jmatz@birdmarella.com
    3 Naeun Rim - State Bar No. 263558
         nrim@birdmarella.com
    4 Patricia H. Jun - State Bar No. 277461
         pjun@birdmarella.com
    5 Nithin Kumar - State Bar No. 300607
         nkumar@birdmarella.com
    6 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
      DROOKS, LINCENBERG & RHOW, P.C.
    7 1875 Century Park East, 23rd Floor
      Los Angeles, California 90067-2561
    8 Telephone: (310) 201-2100
      Facsimile: (310) 201-2110
    9
      Attorneys for Claimant Global One
   10 Aviation (Global 5000) Ltd.
   11                              UNITED STATES DISTRICT COURT
   12               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   13
   14 UNITED STATES OF AMERICA,                           CASE NO. 16-CV-5367-DSF
   15                     Plaintiff,                      THIRD STIPULATION FOR
                                                          INTERLOCUTORY SALE
   16               vs.                                   PROCESS FOR DEFENDANT ONE
                                                          BOMBARDIER GLOBAL 5000 JET
   17 ONE BOMBARDIER GLOBAL 5000                          AIRCRAFT
      JET AIRCRAFT, BEARING
   18 MANUFACTURER’S SERIAL                               [Filed Concurrently with [Proposed]
      NUMBER 9265 AND                                     Third Order For Interlocutory Sale
   19 REGISTRATION NUMBER                                 Process For Defendant Bombardier Jet]
      N689WM, ITS TOOLS AND
   20 APPURTENANCES, AND
      AIRCRAFT LOGBOOKS,
   21
               Defendant.
   22
   23               It is hereby stipulated by and between Plaintiff United States of America
   24 (“Plaintiff”) and Claimant Global One Aviation (Global 5000) Ltd. (“Claimant”)
   25 (collectively, the “Parties”), by and through their counsel of record, to file this Third
   26 Stipulation For Interlocutory Sale Process with regard to the defendant asset One
   27 Bombardier Global 5000 Jet Aircraft (the “Aircraft”).
   28               In support thereof, the Parties respectfully offer the following:
        3600870.1
           THIRD STIPULATION FOR INTERLOCUTORY SALE PROCESS FOR DEFENDANT BOMBARDIER JET
Case 2:16-cv-05367-DSF-PLA Document 140 Filed 09/04/19 Page 2 of 4 Page ID #:1864




    1               On October 25, 2018, the Parties filed the first Stipulation for Interlocutory
    2 Sale Process for Defendant One Bombardier Global 5000 Jet Aircraft (“the First
    3 Stipulation”). On or about October 29, 2018, the Court granted the First Stipulation
    4 and entered a corresponding Order (“the First Order”), which established a Bidding
    5 Process for the Aircraft.
    6               On January 7, 2019, the Parties filed the Second Stipulation for Interlocutory
    7 Sale Process for Defendant One Bombardier Global 5000 Jet Aircraft (“the Second
    8 Stipulation”). On or about January 8, 2019, the Court granted the Second
    9 Stipulation and entered a corresponding Order (“the Second Order”), which made
   10 certain modifications to the Bidding Process for the Aircraft, but which otherwise
   11 maintained in effect the procedures specified in the First Order.
   12               Bids for the Aircraft were received pursuant to the First Order and the Second
   13 Order. For various reasons, including reasons relating to the condition of the
   14 Aircraft, it was not possible to adhere strictly to the timeframes and deadlines
   15 established in the First Order and the Second Order. Additionally, for the same
   16 reasons, it was not possible to obtain any bid for the Aircraft at or above the
   17 minimum reserve price (“MRP”) of $5,418,000 specified in the First Order.
   18               However, the Parties, together with the qualified and experienced broker
   19 retained to handle the sale of the Aircraft, have now received, evaluated, and
   20 analyzed all bids submitted for the Aircraft. Based on such evaluations and
   21 analyses, the Parties have entered into and executed an Aircraft Sale & Purchase
   22 Agreement (“the Agreement”) with DJI Holdings, LLC (“DJI”), dated September 3,
   23 2019, for DJI to purchase the Aircraft for $1,800,000. DJI has inspected the Aircraft
   24 and, in the Agreement, has waived any and all further inspections and evaluations of
   25 the Aircraft and has accepted the Aircraft. As set forth in the Agreement, the
   26 Closing Date for the transaction is the later of September 4, 2019 or satisfaction or
   27 waiver of certain specified conditions precedent.
   28
        3600870.1
                                                        2
           THIRD STIPULATION FOR INTERLOCUTORY SALE PROCESS FOR DEFENDANT BOMBARDIER JET
Case 2:16-cv-05367-DSF-PLA Document 140 Filed 09/04/19 Page 3 of 4 Page ID #:1865




    1               The Parties believe that the sale of the Aircraft to DJI under the terms and
    2 conditions set forth in the Agreement is the highest and best obtainable sale under
    3 the circumstances, and consistent with the Aircraft’s fair market value and
    4 condition. Therefore, the Parties jointly ask the Court to approve the sale of the
    5 Aircraft to DJI under the terms and conditions set forth in the Agreement.
    6               The Parties continue to agree that an interlocutory sale of the Aircraft is
    7 appropriate and necessary under Rule G(7)(b)(i) of the Supplemental Rules for
    8 Admiralty or Maritime Claims and Asset Forfeiture Actions because (i) the Aircraft
    9 is at risk of further deterioration and damage as it will likely be unused during the
   10 pendency of this litigation if it is not sold to a third party; and (ii) the expense of
   11 keeping the Aircraft is excessive and/or is disproportionate to its fair market value.
   12               Therefore, the Parties hereby stipulate and agree, and ask the Court to order,
   13 that the Aircraft be sold to DJI under the terms and conditions set forth in the
   14 Agreement.
   15
   16               IT IS SO STIPULATED.
   17
   18 DATED: September 4, 2019 Jeremy D. Matz
                               Bird, Marella, Boxer, Wolpert, Nessim,
   19
                               Drooks, Lincenberg & Rhow, P.C.
   20
   21
   22                                       By:       /s/ Jeremy D. Matz
                                                            Jeremy D. Matz
   23
                                                         Attorneys for Claimant
   24
   25 [signatures continue on next page]
   26
   27
   28
        3600870.1
                                                        3
           THIRD STIPULATION FOR INTERLOCUTORY SALE PROCESS FOR DEFENDANT BOMBARDIER JET
Case 2:16-cv-05367-DSF-PLA Document 140 Filed 09/04/19 Page 4 of 4 Page ID #:1866




    1 DATED: September 4, 2019 Deborah L. Connor
                               Chief, Money Laundering & Asset Recovery Section
    2
    3                                Nicola T. Hanna
                                     United States Attorney
    4
    5
                                              /s/ by Jeremy D. Matz, with email
    6
                                              authorization from Plaintiff on August 29,
    7                                By:      2019
    8                                    Woo S. Lee
                                         Deputy Chief, Money Laundering & Asset
    9                                    Recovery Section, U.S. Department of Justice
   10
                                        John J. Kucera
   11                                   Michael R. Sew Hoy
   12                                   Assistant United States Attorneys

   13                                   Attorneys for Plaintiff
   14                                   United States of America

   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        3600870.1
                                                4
           THIRD STIPULATION FOR INTERLOCUTORY SALE PROCESS FOR DEFENDANT BOMBARDIER JET
